WALLACE, JUDGE:
Claimant was the successful bidder to furnish and install a conveyor system in respondent’s Store #2 in Beckley, West Virginia. The bid request was on certain specifications which involved power input to the power source for the conveyor of a 230-volt, three-phase motor. The equipment was ordered and installed according to the specifications.
This claim was filed to recover from the respondent the sum of $1,031.00, itemized as follows: $215.00 for charges made by the supplier for the return of incorrect motors, and $816.00 for expenses incurred by claimant’s crew for two additional trips to Beckley to connect different motors and adjust the belting and conveyor system.
Although it was disputed by the respondent, the claimant contended that the hopkup to the electrical system in the building was not included in the contract. The respondent employed an electrician to connect the system. It was determined by the electrician that the motor installed under the specifications was incorrect for the electrical system of the building. He recommended a 230-volt, single-phase motor, which the claimant installed. This motor was also improper. The respondent then had the power company and the electrician determine the correct motor for the building’s power. Following their advice, the claimant installed a 115-volt, single-phase motor, which proved to be the proper one.
*157William J. Ransom, president of claimant company, testified that it was standard in the industry not to connect conveyor systems to the electrical systems of buildings where the conveyors are installed unless that item i-s specially bid in the contract. Mr. Ransom stated that when the item is specially bid, his company normally hires or subcontracts to a local electrician who knows the code requirements and is skilled in such installations.
Accordingly, it is the opinion of the Court that the claimant is entitled to recover the sum of $1,031.00 for the additional costs and expenses incurred in the installation of the new motor to accomodate the electrical system of respondent’s building.
Award of $1,031.00.